Case 18-41768-pwb       Doc 749    Filed 05/19/21 Entered 05/19/21 15:31:27               Desc Main
                                  Document Page 1 of 10




   IT IS ORDERED as set forth below:



   Date: May 19, 2021
                                                        _________________________________

                                                                  Paul W. Bonapfel
                                                            U.S. Bankruptcy Court Judge
  _______________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

IN RE:                                    :
                                          :
THE FAIRBANKS COMPANY,                    :                 Case No. 18-41768-PWB
                                          :
                        DEBTOR.           :                 Chapter 11
__________________________________________:

               ORDER REQUESTING DISTRICT COURT TO ESTABLISH
                MISCELLANEOUS PROCEEDING FOR THE PURPOSE
               OF CONSIDERATION OF ENTRY OF A CONFIRMATION
                        ORDER BY A DISTRICT JUDGE

       The Fairbanks Company (the “Debtor”) is a small business in Rome, Georgia. It

previously manufactured, sold or distributed a line of bronze and iron valves that contained

asbestos packing.
Case 18-41768-pwb       Doc 749     Filed 05/19/21 Entered 05/19/21 15:31:27              Desc Main
                                   Document Page 2 of 10



       For many years, the Debtor was a defendant in litigation in multiple jurisdictions in

which individuals have asserted claims for personal injury and wrongful death as a result of

alleged exposure to asbestos-containing products that it manufactured, sold, or distributed. The

Debtor estimates that, at the time of the filing of its voluntary chapter 11 case on July 31, 2018,

approximately 1,100 claims seeking damages for alleged exposure were pending against it.

       The Debtor was also a party to litigation with its insurers, including Liberty Mutual

Insurance Company (“Liberty Mutual”); National Union Fire Insurance Company of Pittsburgh,

Pennsylvania (“National Union”); and Travelers Casualty and Surety Company, Travelers

Casualty Company of Connecticut, and The Travelers Indemnity Company (collectively,

“Travelers”) (collectively, the “Insurers”). Disclosure Statement With Respect to the First

Amended Plan of Reorganization of The Fairbanks Company Under Chapter 11 of the

Bankruptcy Code at 2-5 [Doc. No. 737 at 21-24] (the “Disclosure Statement”).

       The Debtor filed this chapter 11 case to resolve all existing and future asbestos claims in

accordance with 11 U.S.C. § 524(g). Disclosure Statement at 6 [Doc. No. 737 at 25]. On

October 28, 2018, the U.S. Trustee appointed the Committee of Asbestos Claimants (the

“Committee”). [Doc. No. 92]. On April 17, 2019, the Court appointed James L. Patton, Jr., as a

legal representative for the purpose of protecting the rights of persons that might subsequently

assert asbestos claims, a condition for application of § 524(g). 11 U.S.C. § 524(g)(4(B)(i).

[Doc. No. 260]. This representative is commonly referred to as the “Future Claimants’

Representative” (the “FCR”).

       On April 29, 2019, the Debtor, the Committee, and the FCR (collectively, the “Plan

Proponents”) jointly filed the First Amended Plan of Reorganization of The Fairbanks Company

Under Chapter 11 of the Bankruptcy Code (the “Plan”). [Doc. No. 721].




                                                 2
Case 18-41768-pwb          Doc 749    Filed 05/19/21 Entered 05/19/21 15:31:27           Desc Main
                                     Document Page 3 of 10



       In general, the Plan provides for the following:

       1. The creation of the Fairbanks Personal Injury Trust (the “Asbestos Trust”).

       2. The Asbestos Trust will receive the following assets (Disclosure Statement at vii-viii

[Doc No. 737 at 9-10].

               a. Initial cash funding from settlements with the Insurers, provided that a final

       order of this Court approves the settlements, as follows:

                      i.    From Liberty Mutual, $ 46,658,500, less certain adjustments that may

               be required under the settlement agreement;

                      ii. From National Union, $ 475,000; and

                      iii. From Travelers, $714,639.32.

               b. 100 percent of the newly issued equity interests of the reorganized Debtor,

       which will be liquidated after confirmation;

               c. Any cash remaining in the Administrative Fund established pursuant to the

       settlement with Liberty Mutual after satisfaction of liabilities for which it was established

       (generally, administrative expenses in the chapter 11 case);

               d. All rights and claims of Liberty Mutual against certain Asbestos Insurance

       Entities arising from Asbestos Claims; and

               e. Rights against non-settling insurance companies.

       3. The Asbestos Trust will assume liability for Asbestos Claims and use its assets to

resolve the Asbestos Claims and to compensate eligible claimants. Disclosure Statement at ii

[Doc. 737 at 4].

       4. An injunction will be issued under 11 U.S.C. § 524(g) that will prohibit demands for

Asbestos Claims against the Debtor and the Reorganized Debtor, as well as other Asbestos




                                                 3
Case 18-41768-pwb       Doc 749     Filed 05/19/21 Entered 05/19/21 15:31:27              Desc Main
                                   Document Page 4 of 10



Protected Parties, 1 based on any purported liability arising from their ownership of or relation to

the Debtor or based on actual or alleged liability with respect to Asbestos Claims related to or

arising from the conduct or products of the Debtor that purportedly caused asbestos-related

personal injury or wrongful death, including any claim based upon a theory of veil piercing, alter

ego, successor liability, fraudulent conveyance, or conspiracy. This type of injunction is

commonly referred to as a “channeling injunction.”

       The effect of “channeling” Asbestos Claims to the Asbestos Trust is that they may be

pursued through, and paid from, only the Asbestos Trust, in accordance with the Asbestos Trust

Distribution Procedures. 2 See Disclosure Statement at vii [Doc. No. 737 at 9]. After Asbestos

Claims are “channeled” to the Asbestos Trust, they may not be asserted against any of the

Asbestos Protected Parties.

       The Court on May 4, 2021, entered an Order approving the Disclosure Statement and

scheduling a hearing on confirmation of the Plan for 10 a.m. on July 8, 2021, in Courtroom 1401,

U.S. Courthouse, 75 Ted Turner Drive, Atlanta, Georgia. The Order scheduled for the same time

the hearing to consider approval of the settlements with Liberty Mutual, National Union, and

Travelers. [Doc. No. 732].

       11 U.S.C. § 524(g)(2)(B) sets forth certain requirements for the issuance of a channeling

injunction. 11 U.S.C. § 524(g)(4)(B)(ii) provides that a channeling injunction is valid and



1
  “Asbestos Protected Parties” includes the Debtor, the reorganized Debtor, any current
representative or shareholder of the foregoing solely in their capacity as such, Liberty Mutual,
National Union, Travelers, and each other insurance entity that is protected as a result of its
participation in a settlement that the Court approves, and any entity that under the Plan or
through a sale, merger, or other corporate transaction becomes a direct or indirect transferee or
successor of the Debtor of any portion of the Debtor’s assets, solely in their capacity as such.
See Disclosure Statement at vii [Doc. No. 737 at 9].
2
  The Disclosure Statement at viii – xi [Doc. No. 737 at 10-13] summarizes the Asbestos Trust
Distribution Procedures.


                                                 4
Case 18-41768-pwb       Doc 749     Filed 05/19/21 Entered 05/19/21 15:31:27                 Desc Main
                                   Document Page 5 of 10



effective to bar demands against the debtor or third parties channeled to the trust if “the court

determines, before entering the order confirming such plan,” that it “is fair and equitable with

respect to persons that might subsequently assert such demands, in light of the benefits provided,

or to be provided, to such trust on behalf of such debtor or debtors or such third party.”

       The Plan Proponents contend that the Plan and the provisions for payment of Asbestos

Claims through the Asbestos Trust meet these requirements. These are matters, among others, to

be determined in connection with consideration of confirmation of the Plan.

       11 U.S.C. § 524(g)(3)(A) provides that a channeling injunction is valid and effective if

the requirements of § 524(g)(2)(B) are met, the district court with jurisdiction over the case

“issued or affirmed” the order confirming the plan of reorganization, and the time for appeal has

expired.

       Because it is thus necessary that a District Judge issue an order confirming the Plan for

the channeling injunction to be valid and effective, this Court requests and recommends that the

District Court establish a Miscellaneous Proceeding and withdraw the reference pursuant to 28

U.S.C. § 157(d) for the limited purposes of assigning a District Judge to this case and the District

Judge’s consideration of the issuance or affirmance of a confirmation order and the issuance of a

§ 542(g) channeling injunction in connection therewith pursuant to procedures that the District

Judge prescribes, with the reference otherwise remaining in effect for all other proceedings and

matters, including this Court’s hearing on confirmation. The Court recommends that the District

Judge enter a proposed order in the Miscellaneous Proceeding in the form attached hereto as

Exhibit “A”.




                                                  5
Case 18-41768-pwb       Doc 749    Filed 05/19/21 Entered 05/19/21 15:31:27             Desc Main
                                  Document Page 6 of 10



       Based on, and in accordance with, the foregoing, it is hereby ORDERED as follows:

       1. The Clerk of this Court shall submit a copy of this Order to the Clerk of the U.S.

District Court for the Northern District of Georgia with a request to establish a Miscellaneous

Proceeding as set forth above.

       2. Copies of this Order shall be transmitted to the persons shown on the Distribution List.

                                      [END OF ORDER]




                                                6
Case 18-41768-pwb       Doc 749     Filed 05/19/21 Entered 05/19/21 15:31:27               Desc Main
                                   Document Page 7 of 10



                                          EXHIBIT “A”

                          Proposed Order for Miscellaneous Proceeding

                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

IN RE:                                    :
                                          :                  Misc. Proc. No. _______________
THE FAIRBANKS COMPANY,                    :
                                          :                  (Bankruptcy Court Chapter 11
                        DEBTOR.           :                  Case No. 18-41768-PWB)
__________________________________________:

                        ORDER FOR LIMITED WITHDRAWAL
                    OF REFERENCE PURSUANT TO 28 U.S.C. § 157(d)

       In the Chapter 11 case of The Fairbanks Company (the “Debtor”) pending in the

Bankruptcy Court, Case No. 18-41768-pwb, the Debtor, the Committee of Asbestos Claimants

(the “Committee”), and James L. Patton, Jr., as the legal representative for the purpose of

protecting the rights of persons that might subsequently assert asbestos claims, commonly

referred to as the “Future Claimants’ Representative” (the “FCR”) (collectively, the “Plan

Proponents”) have filed the “First Amended Plan of Reorganization of The Fairbanks Company

Under Chapter 11 of the Bankruptcy Code” (the “Plan”). [Bankruptcy Doc. No. 721]. The

Bankruptcy Court has scheduled a hearing on confirmation of the Plan for August 10, 2021 (the

“Confirmation Hearing”). [Bankruptcy Docket No. 732].

       The Plan contemplates the creation and funding of an Asbestos Trust to pay current and

future claims arising out of exposure to asbestos for which the Debtor is allegedly liable, the

“channeling” of all such claims to the Asbestos Trust, and the issuance of an injunction

prohibiting the assertion of any demands with regard to such exposure against the Debtor, the

reorganized Debtor, and certain other third parties, all pursuant to 11 U.S.C. § 524(g).




                                                 7
Case 18-41768-pwb       Doc 749     Filed 05/19/21 Entered 05/19/21 15:31:27             Desc Main
                                   Document Page 8 of 10



       11 U.S.C. § 524(g)(3)(A) provides that a channeling injunction is valid and effective if

the requirements of § 524(g)(2)(B) are met, the district court with jurisdiction over the case

“issued or affirmed” the order confirming the plan of reorganization, and the time for appeal has

expired.

       Because it is thus necessary that a District Judge issue or affirm an order confirming the

Plan for the channeling injunction to be valid and effective, the Bankruptcy Court has requested

and recommended that this Court establish a Miscellaneous Proceeding and withdraw the

reference pursuant to 28 U.S.C. § 157(d) for the limited purposes of this Court’s consideration of

the issuance or affirmance of a confirmation order and the issuance of a § 542(g) channeling

injunction in connection therewith pursuant to procedures that this Court prescribes, with the

reference otherwise remaining in effect for all other proceedings and matters.

       The Court having determined that it is appropriate to withdraw the reference for this

limited purpose, it is hereby ORDERED as follows:

       1. Pursuant to 28 U.S.C. § 157(d), the reference to the Bankruptcy Court pursuant to 28

U.S.C. § 157(a) and LR 83.7, ND Ga. is hereby withdrawn, in part, for the limited purpose of

this Court’s consideration of the issuance or affirmance of an order confirming the Plan filed by

the Plan Proponents and the issuance of an injunction in connection therewith pursuant to 11

U.S.C. § 524(g).

       2. The reference shall remain in effect with regard to all other proceedings and matters in

the Bankruptcy Court, including proceedings with regard to confirmation of the Plan and the

Confirmation Hearing, other than issuance of a confirmation order and § 542(g) injunction.

       3. The Court will prescribe procedures for its consideration of the issuance or affirmance

of an order confirming the Plan by separate order.




                                                 8
Case 18-41768-pwb        Doc 749     Filed 05/19/21 Entered 05/19/21 15:31:27            Desc Main
                                    Document Page 9 of 10



        4. The Clerk of this Court shall transmit a copy of this Order to the Clerk of the

Bankruptcy Court for entry on the Bankruptcy Court’s docket and for the Bankruptcy Clerk to

distribute copies to appropriate parties in interest.

        So ordered this ___ day of __________, 2021.



                                                        ___________________________________
                                                        UNITED STATES DISTRICT JUDGE




                                                   9
Case 18-41768-pwb        Doc 749     Filed 05/19/21 Entered 05/19/21 15:31:27              Desc Main
                                   Document Page 10 of 10



                                     DISTRIBUTION LIST

REED SMITH LLP                                         DENTONS US LLP
Paul M. Singer, Esq.                                   Gary W. Marsh
Andrew J. Muha, Esq.                                   303 Peachtree Street, Suite 5300
Luke A. Sizemore, Esq.                                 Atlanta, GA 30308
225 Fifth Avenue, Suite 1200
Pittsburgh, PA 15222                                   DENTONS US LLP
                                                       Robert B. Millner
OGIER, ROTHSCHILD & ROSENFELD, PC                      233 South Wacker Dr., Suite 5900
William L. Rothschild                                  Chicago, IL 60606-6361
450 Winfield Glen Court
Sandy Springs, GA 30342

Counsel to Debtor and Debtor-in-Possession             Counsel to Liberty Mutual Insurance Company

CAPLIN & DRYSDALE, CHARTERED                           BROOOKS & WARNER, LLC
Kevin C. Maclay, Esq.                                  Michael E. Brooks
Todd E. Phillips, Esq.                                 Jill Warner
One Thomas Circle, N.W.                                1768 Century Blvd NE, Suite B
Washington, D.C. 20005                                 Atlanta, GA 30345

JONES & WALDEN, LLC                                    DAVID CHRISTIAN ATTORNEYS, LLC
Leslie Pinyero                                         David Christian
21 Eighth Street, NE                                   105 W. Madison St., 14th Floor
Atlanta, GA 30309                                      Chicago, IL 60602

Counsel to the Committee of Asbestos Claimants         Counsel to National Union Fire Ins. Co.

YOUNG CONAWAY STARGATT &
TAYLOR, LLP                                            FAEGRE DRINKER BIDDLE & REATH LLP
Edwin J. Harron, Esq.                                  Michael P. Pompeo
Sara Beth A.R. Kohut, Esq.                             1177 Avenue of the Americas, 41st Floor
Rodney Square                                          New York, NY 10036
1000 North King Street
Wilmington, DE 19801                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                       Christopher C. Meeks
SCROGGINS & WILLIAMSON, P.C.                           Seth M. Friedman
J. Robert Williamson                                   1180 Peachtree Street NE, Suite 2900
4401 Northside Parkway, Suite 450                      Atlanta, GA 30309
Atlanta, GA 30327
                                                       Counsel to The Travelers Indemnity Company
Counsel to the Future Claimants’ Representative
                                                       Martin P. Ochs
                                                       Office of the U. S. Trustee
                                                       362 Richard Russell Federal Bldg.
                                                       75 Ted Turner Drive, SW
                                                       Atlanta, GA 30303




                                                  10
